     Case 1:19-cv-10796-DLC Document 124 Filed 04/24/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    : Case No.: 19-CV-10796) (DLC)
             -against-              :
                                    : DECLARATION OF
INTERNATIONAL INVESTMENT GROUP LLC, : DAVID HU
                                    :
                       Defendant.   :
                                    :
------------------------------------x


               DAVID HU declares as follows:

       1.      I am a Partner of International Investment Group LLC (“IIG”)

        2.     I am personally familiar with the facts set forth herein. The purpose of
this declaration is to provide information in support of the request of IIG Structured
Trade Finance Fund Ltd. (“STFF”) and IIG Global Trade Finance Fund Ltd. (“GTFF”)
for an order directing the distribution of certain funds held in the Collection Account for
Forestal Rio Calle Calle to STFF and GTFF (the “FRCC Letter”) [ECF #110].
Capitalized terms used herein, if not separately defined, shall have the meanings assigned
to such terms in the FRCC Letter,

       3.      Annexed hereto as Exhibit 1 is a true and correct copy of the
organizational chart for International Investment Group LLC and its affiliates and
subsidiaries. As shown on Exhibit 1, both IIG Capital LLC and Trade Finance Trust were
under the common control of myself and Martin Silver.

        4.     The Collection Account for the loans extended by IIG Capital to FRCC
was maintained at an account at Bank Leumi in the name of Trade Finance Trust –
Forestal Rio Calle Calle S.A. because IIG Capital preferred for the funds to be paid into
that account for tax-related purposes. IIG Capital and FRCC had previously utilized a
collection account in the name of Trade Finance Trust for the benefit of Forestal Rio
Calle Calle S.A. at Deutsche Bank; when IIG closed all of its collection accounts at
Deutsche Bank and moved them to Bank Leumi, the Collection Account for FRCC was
established.
    Case 1:19-cv-10796-DLC Document 124 Filed 04/24/20 Page 2 of 4



      I declare under penalties of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed as of this 24th day of April
2020.




                                          ____________________________
                                          David Hu
Case 1:19-cv-10796-DLC Document 124 Filed 04/24/20 Page 3 of 4



                          EXHIBIT 1
                                                   Case 1:19-cv-10796-DLC Document 124 Filed 04/24/20 Page 4 of 4
                                               IIG Group  Companies and Proprietary Fund Clients and Affiliates                                                                      04/30/2019

                                                                        TOF Management
                         Investors                                        Foundation
                     (Class A and B                                        (Curaçao)
                  Investor Shares: non-                                  (Management
                   voting; participating)                              Shares: voting right;
                                                                        non-participating)




                                                  IIG Trade                                                                                                  IIG Structured                TriLinc Global
                                                                                                                          IIG Global Trade
                                                 Opportunities                                                                                              Trade Finance                 Impact Fund –
                                                                                                                         Finance Fund Ltd.
                                                  Fund N.V.                                                                                                     Fund Ltd.               Trade Finance, Ltd.
                                                                                                                         (Cayman Islands)
                                                  (Curaçao)                                                                                                (Cayman Islands)             (Cayman Islands)2




        100%                100%                        100%             100%4                    50%


                    TOF Cayman                   IIG Malta Ltd.
                                                                          TFF Holdings,
IIG TOF B.V.             SPV                         (Malta)                                   Giro Holdings N.V.
                                                                              Ltd.
(Netherlands)        (Cayman                (A Class Shares: voting                                (Curaçao)
                                                                            (Cayman)
                      Islands)3               right; participating)1
                                                                                                                                David Hu                                                 Martin Silver
                                                                                                   58%
                                                                                                                                      50%                                                50%

                                             IIG Bank (Malta) Ltd.                               Girobank N.V.
                                                   (Malta)1                                        (Curaçao)



                                                                                                                                     The International                          IIG Trade
                                                                                                                                 Investment Group L.L.C.                      Finance LLC
                                                                                                                                       (New Jersey)                            (New York)



                                                                                                                                                                              Trade Finance
                                                                                                                                      IIG Capital LLC                             Trust
                                                                                                                                        (New York)                             (Delaware)




         Denotes Investment Advisory Agreement
         Denotes Sub-Advisory Agreement
         Serves as Administrator

    1    Per regulation, the Bank’s CEO also holds one B Class Share that is non-voting, non-participating.
                                                                                                                                                                           Inactive Companies
    2    IIG has been engaged by TriLinc Advisors International, Ltd., the Advisor to the Fund, to act as Sub-Advisor.
                                                                                                                                                                Horizon Asset Management, LLC (New York)
    3    Entity will be shuttered following full repayment of the IDB/OFID credit line.                                                                             The IIG Companies LLC (Delaware)
    4    TOF owns 100% of the Preference Shares. The Ordinary Shares are held by MaplesFS (Cayman).
